Citation Nr: 0008414	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-06 900A	)	DATE
	)
	)


THE ISSUES

1.  Whether a March 26, 1998 decision of the Board of 
Veterans' Appeals that held that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for residuals of a head injury was clearly 
and unmistakably erroneous.

2.  Whether a March 26, 1998 decision of the Board of 
Veterans' Appeals that held that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for residuals of a back injury was clearly 
and unmistakably erroneous.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to April 
1972. 

This motion arises before the Board of Veterans' Appeals 
(Board) from a March 26, 1998, Board decision that held that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
head.  In addition, this decision held that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for residuals of a back 
injury.


FINDINGS OF FACT

1.  The March 26, 1998, Board decision which held that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
head injury was a tenable decision based on the evidence then 
of record and considering the applicable law and regulations 
in effect at the time of the decision.

2. The March 26, 1998, Board decision which held that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for residuals of a back 
injury was a tenable decision based on the evidence then of 
record and considering the applicable law and regulations in 
effect at the time of the decision.

3.  The March 26, 1998, Board decision does not contain error 
which compels a materially different conclusion.



CONCLUSIONS OF LAW

1.  Neither the facts as known, nor the law or regulations in 
effect on March 26, 1998, would compel the grant of the 
veteran's claim that new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for residuals of a head injury, and the March 26, 
1998, Board decision is not otherwise clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7111 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 20.1400-20.1411 (1998).

2.  Neither the facts as known, nor the law or regulations in 
effect on March 26, 1998, would compel the grant of the 
veteran's claim that new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for residuals of back injury, and the March 26, 
1998, Board decision is not otherwise clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7111 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 20.1400-20.1411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present motion, the veteran challenges a March 26, 
1998, Board decision wherein the Board found that the 
evidence of record clearly showed that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for residuals of a head 
injury and residuals of a back injury.  The veteran contends 
that the March 26, 1998, Board decision was clearly and 
unmistakably erroneous.  After a review of the record, the 
Board finds that the veteran's contentions are not supported 
by the evidence, and his motion is denied.

The regulations provide that clear and unmistakable error is 
a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a) (1999).  In general, review for clear and 
unmistakable error must be based on the record and the law 
that existed when the decision was made.  38 C.F.R. 
§ 20.1403(b) (1999).  To warrant revision of a Board decision 
on the grounds of clear and unmistakable error, there must 
have been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly changed 
the outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. 
§ 20.1403(c) (1999).  Examples of situations that are not 
clear and unmistakable error include:  (1) Changed Diagnosis.  
A new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision; (2) Duty to Assist.  
The Secretary's failure to fulfill the duty to assist; or 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(1999).  Clear and unmistakable error does not include the 
otherwise correct application of a statute or regulations 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e) (1999).

In its March 26, 1998 decision, the Board found that a 
September 1994 rating action was final with regards to 
service connection for a head and back disability.  The Board 
finds that this finding is plausible based on the evidence of 
record in March 1998.  Service connection for a head injury 
and service connection for a back injury were denied by the 
RO by means of a September 1994 as the evidence did not show 
the existence of a either a head or back injury during active 
service.  The veteran was furnished with notice of these 
denials in September 1994.  The record does not show that a 
notice of disagreement was filed or that an appeal was 
perfected within one year after notification of the RO's 
decision.  Therefore, the decision of September 1994 is 
final.  38 C.F.R. § 3.104 (1997). 

Governing statutory and regulatory provisions stipulate that 
unappealed rating decisions are final, and may be reopened 
only upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1997).  

Governing case law in use at the time of the March 1998 Board 
decision held that "new" evidence means more than evidence 
that has not previously been included in the claims folder, 
and must be more than merely redundant and cumulative, in 
that it presents new information.  Colvin v. Derwinski, 1 
Vet.App. 171 (1990).  New evidence is considered "material" 
when it is probative of the issue at hand and there is a 
"reasonable possibility" of a change in the outcome when 
viewed in light of all the evidence of record.  Id.  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence submitted since the last final 
denial of the claim.  Evans v. Brown, 9 Vet.App. 273 (1996); 
Glynn v. Brown, 6 Vet.App. 523 (1994).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1997).  
See also Manio v. Derwinski, 1 Vet.App. 140 (1991), in which 
the United States Court of Veterans Appeals held that a two-
step analysis is necessary, in that it must first be 
determined if there is new and material evidence to reopen a 
claim; if there is such evidence, the claim must then be 
reviewed on the basis of all of the evidence, both old and 
new.  Lay assertions of medical causation cannot suffice as 
new and material evidence to reopen a claim under 38 U.S.C. § 
5108.  Hickson v. West, 11 Vet. App. 374 (1998); Moray v. 
Brown, 5 Vet. App. 211 (1993).

Subsequent to the March 1998 Board decision, the previously 
used test for "materiality" adopted by the Court in the 
Colvin was recently invalidated.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In Hodge, the Federal Circuit Court 
of Appeals found that the "reasonable possibility of a 
changed outcome test was more stringent and inconsistent with 
the standard for reopening claims, previously established by 
VA in 38 C.F.R. § 3.156(a).  The Court in Elkins v. West, 12 
Vet. App. 209 (1999) (en banc), held that Hodge requires the 
replacement of a two-step approach outlined in Manio with a 
three-step approach.  See also Winters v. West, 12 Vet. App. 
203 (1999) (en banc). Under this three-step approach, the 
Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a) to 
reopen a finally denied claim under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, then the Secretary may proceed to 
evaluate the merits of the claim, but only after ensuring the 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  In Smith v. West, 12 Vet. App. 312 (1999), the 
Court held that once it is determined that evidence is not 
new, no further analysis is required because it could not be 
"new and material" if it was not "new." 

The Board notes that, while the Manio two-part test applied 
in the March 1998 decision was subsequently modified by the 
Elkins three-part test, the change in the implementation of 
the law and regulations does not create an error in the 
adjudication of the appeal because, as related above, clear 
and unmistakable error does not include the otherwise correct 
application of a statute or regulations where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e) (1999). 

Service connection may be established for a disease or injury 
incurred in or aggravated by active duty service or active 
duty for training.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
1991); 38 C.F.R. § 3.303, 3.304 (1997). 

The March 26, 1998, Board decision noted that the evidence 
submitted since the last final denial of the veteran's claims 
for service connection included VA medical center records 
from 1992 to 1994 for numerous complaints, including 
dizziness and back pain, as well as unrelated physical and 
mental disorders.  The evidence also contained a January 1997 
letter from Dr. Vestal B. Smith, wherein he indicated that he 
had treated the veteran 3 times between 1972 to 1974 for 
dizziness, nausea, nervousness, stomach and back pain.  In 
its March 26, 1998 decision, the Board found that none of the 
evidence submitted subsequent to the September 1994 rating 
action indicated any chronic residuals of a head injury or a 
back injury that were related to any incident or injury 
during active service.  The Board finds this finding is 
plausible, as this evidence did not create a reasonable 
possibility of a change in the outcome of the Board's prior 
decision when viewed in light of all the evidence of record. 

Subsequent to the RO denial of the veteran's claims in 
September 1994, statements were received from the veteran, 
his friends, and his family expressing a belief that he had 
current head and back disabilities that were related to his 
service.  The March 1998 Board decision noted that these 
individuals were not qualified to make a medical connection 
between a current head or back disability and active service.  
The Board finds this finding is plausible.  With the 
exception of the veteran's wife, the evidence does not show 
that the veteran, his friends, or his relatives have the 
medical training necessary to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Additionally, 
while the veteran's wife is a LPN, she does not state an 
opinion that the veteran's current head or back disability 
are related to an inservice injury or otherwise related to 
his active duty.  She merely mentioned that he had related a 
history of an unspecified head and back injury.  Her 
statement does not indicate when this injury was to have 
occurred.  Accordingly, her statement is not material, as 
this evidence did not create a reasonable possibility of a 
change in the outcome of the Board's prior decision when 
viewed in light of all the evidence of record.   Accordingly, 
as set forth above, the March 1998 finding that the 
statements of the veteran, his friends, and family are not 
new and material is plausible.  

The Board finds that the March 26, 1998, decision was 
plausible and tenable.  The decision does not demonstrate any 
error of fact or law which would compel a materially 
different conclusion.  The March 26, 1998, decision found 
that new and material evidence had not been submitted to 
reopen previously disallowed claims of entitlement to service 
connection for a head disability and service connection for a 
back disability.  These findings are plausible.  While the 
evidence could have been interpreted differently, the Board 
finds that the interpretation applied by the March 26, 1998, 
decision is not clearly and unmistakably erroneous such that 
a materially different conclusion is compelled by the law or 
evidence.  The veteran's motion consists merely of a 
disagreement in the way the evidence was weighed.  Such a 
disagreement may not constitute clear and unmistakable error.  
As the findings of fact of the March 26, 1998, decision were 
plausible, and the application of the law and regulations in 
effect at the time the decision was made was tenable, the 
Board finds that decision does not demonstrate clear and 
unmistakable error.

Accordingly, the Board finds that neither the facts as known, 
nor the law or regulations in effect on March 26, 1998, would 
compel the grant of the veteran's claim to reopen the 
veteran's claims of entitlement to service connection for a 
head disability and a back disability, and the March 26, 
1998, Board decision is not otherwise clearly and 
unmistakably erroneous.  Therefore, the veteran's motion is 
denied.  38 U.S.C.A. §§ 5109A, 7111 (West 1991 & Supp. 1997); 
38 C.F.R. §§ 20.1400-20.1411 (1997) (1999).


ORDER

The veteran's motion that a March 26, 1998, Board decision 
which held that new and material evidence had not been 
submitted to reopen previously disallowed claims of 
entitlement to service connection for a head disability was 
clearly and unmistakably erroneous is denied.

The veteran's motion that a March 26, 1998, Board decision 
which held that new and material evidence had not been 
submitted to reopen previously disallowed claims of 
entitlement to service connection for a back disability was 
clearly and unmistakably erroneous is denied.



		
	MARK W. GREENSTREET 
Member, Board of Veterans' Appeals

 


